Citation Nr: 0605694	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  94-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 15, 1967, to 
May 3, 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a 1992 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) which determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a psychiatric disability.  The 
veteran perfected an appeal to this decision to the Board, 
which determined in a September 1996 decision that new and 
material evidence sufficient to reopen the veteran's claim 
had not been received and denied the appeal.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and parties subsequently filed a 
joint motion to remand the appeal to the Board.  By Order 
dated October 9, 1998, the motion was granted.  

In June 1999, a hearing was held before a Veterans Law Judge 
who has since retired from the Board.  In June 2000, the 
Board determined that new and material evidence had been 
submitted and the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability was 
reopened and remanded for further development.  In April 
2002, a hearing was held before the undersigned, and after 
the RO completed the development requested by the Board, the 
case was returned to the Board, whereupon the Board completed 
a decision in May 2002 which denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
veteran appealed this decision to the Court, which by Order 
dated in November 2003 vacated the Board's May 2002 decision 
and remanded the case to the Board for readjudication 
consistent with the November 2003 Order.  The Board completed 
a remand in July 2004 and directed the RO to complete the 
development requested in the November 2003 Order.  This 
development has been accomplished by the RO, and the case is 
now again ready for appellate review.  



FINDINGS OF FACT

1.  Service medical records establish that the veteran was 
diagnosed with a personality disorder during service.  There 
is no contemporaneous medical evidence of an acquired 
psychiatric disability prior to service, during service, or 
within one year of separation from service.

2.  Medical evidence of record indicates that an acquired 
psychiatric disability was diagnosed in approximately January 
1977.

3.  The veteran currently has an acquired psychiatric 
disability diagnosed as schizoaffective disorder.  The 
veteran is also diagnosed as having a personality disorder 
with schizotypal, borderline, passive aggressive, paranoid 
features.

4.  The preponderance of the competent evidence is against a 
finding that the veteran's chronic acquired psychiatric 
disability is related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated during active service, and may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

As directed in the November 2003 Order and the Board's July 
2004 remand, the veteran was provided with a letter in April 
2005 which informed him of the provisions of the VCAA.  More 
specifically, this letter notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to the issue on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was informed 
of what the evidence must demonstrate in order to warrant a 
grant of service connection and of his right to submit such 
evidence.  Thus, he may be considered to have been advised by 
the April 2005 letter, as was requested in the November 2003 
Court Order, of the information and evidence necessary to 
substantiate his claim and which party, the veteran or VA, is 
responsible for obtaining any such information or evidence.  
See Quartuccio, supra.  

In addition, the RO issued a detailed October 2005 
supplemental statement of the case (SSOC), in which the 
veteran and his attorney were advised of all the pertinent 
laws and regulations.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that the 
October 2005 SSOC and other documents issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for an acquired psychiatric 
disorder.  Further, the claims file reflects that the October 
20005 SSOC contained the pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the April 2005 letter 
informing him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the October 2005 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, as neither the veteran nor 
his attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal in response to the April 2005 
letter discussed above.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter again for more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychoses, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1110, 1112, 1113 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).
  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
 
III. Factual Background

On examination for enlistment in December 1966, no 
psychiatric abnormalities were noted, but on the report of 
medical history compiled at that time, the veteran admitted 
having nervous trouble as well as difficulties in and out of 
class and an inability to concentrate.  The examiner noted 
numerous psychophysiologic complaints.

Service medical records indicate that the veteran reported to 
sick call over 20 times in January and February 1968 with a 
variety of complaints.  On February 24, 1968, the veteran was 
admitted to the U. S. Army Hospital at Fort Jackson with 
multiple complaints.  On several occasions, the veteran 
reported he was well aware that most of his complaints were 
psychic in origin and that he had problems with nervousness 
for many years.  He readily admitted a poor tolerance for 
stressful situations.  During the hospitalization, the 
veteran underwent several consultations, including 
psychiatric.  The physician also spoke with the veteran's 
parents, who stated that they had much difficulty with their 
son's nervousness in the past and were not surprised to hear 
of his adjustment difficulties.

The veteran was discharged from the hospital on March 12, 
1968, with diagnoses to include a passive-dependent 
personality, chronic, moderate, manifested by immaturity, 
passive-aggressive behavior, somatization, poor tolerance 
under stress, and mild anxiety.  The personality disorder was 
noted to have existed prior to service.  The prognosis was 
extremely poor regarding adjustment to the Army.

Additional in-service clinical evidence includes a report of 
the veteran's psychiatric evaluation dated April 2, 1968 
indicating that the veteran's condition "represent[ed a 
long-standing, refractory personality disorder which is not 
amenable to disciplinary action, psychotherapy, 
reclassification or reassignment."  The veteran was 
psychiatrically cleared for any administrative action.  It 
was further noted that the chronicity and severity of the 
veteran's personality disturbance made him a poor 


candidate for training as a soldier.  On examination for 
separation in April 1968, passive aggressive personality, 
chronic, severe, was noted.

An April 1968 certificate signed by an Army captain reports a 
meeting wherein the veteran indicated that he did not like 
the Army and that everyone was "out to get him."  In March 
1968, the captain was informed of several incidents of 
conflict between the veteran and members of his platoon.  It 
was this captain's opinion that the veteran was a detriment 
to military service and that he attempted to excuse immature, 
inadequate and undisciplined behavior on the basis of minor 
illness.  The captain noted that he spoke with the veteran's 
father who informed him that the veteran had received 
psychiatric treatment prior to entering the service and that 
he had a history of emotional upset and psychiatric problems.  
The captain further recommended the veteran be discharged by 
reason of unsuitability.  The veteran was subsequently 
discharged.

Turning to the post-service evidence, the veteran underwent a 
VA psychiatric examination in September 1969.  The veteran's 
claims folder was not available for review and the history 
was obtained from the veteran.  Chief complaints included 
stomach pain, difficulty falling asleep, short temper, 
aggressiveness when cornered and difficulty in forming 
lasting relationships.  At the time of this examination, the 
veteran reported that a few weeks after discharge, he was 
employed by Home Improvement Carpenter and worked until 
October 1968.  He then worked construction for one month as 
an ironworker until he was laid off.  The veteran reported 
that during childhood he was shy, timid, had temper tantrums 
and had many friends.  He completed high school with above 
average grades but did not participate in school activities 
and engaged in frequent fistfights.  He admitted to some 
irritability in meeting new people and frequently acts out 
aggressively. On mental status examination, the veteran 
appeared uneasy.  Output was relevant and speech was rational 
and to the point.  He was oriented in all spheres, sensorium 
was clear. During the examination he complained of stomach 
pain and stated that emotional stress aggravates his gastric 
condition. Judgment was adequate, memory and concentration 
were fair and insight was lacking.  There was no evidence of 
any affective disorders or psychosis and the veteran denied 
hallucinations, delusions, paranoid trends, and ideas of 
reference, although he admitted to many fears and worries.  
He lived under constant tension, and at times experienced 
depression. Affect was appropriate and he was considered 
competent.  Diagnoses were as follows: 1) psychophysiological 
gastrointestinal reaction, chronic, moderate, existing prior 
to service; and 2) personality trait, disturbance, passive-
aggressive personality, pre-existing service, manifested by 
passive measures, stubbornness, pouting, temper tantrums, and 
aggressiveness under minor stress.

The veteran underwent a VA psychological intake interview on 
March 27, 1972, and was subsequently hospitalized.  The 
diagnostic impression was chronic undifferentiated 
schizophrenia, with emotional confusion, tension, 
somatization, and paranoid trends.  The hospital summary 
indicates that the veteran had schizoid, obsessive and 
somatic symptomatology but that evidence of psychosis or 
organicity was not manifest.  The veteran apparently 
responded to the hospital milieu, chemotherapy and 
psychotherapy, and was discharged on April 21, 1972.  The 
discharge diagnosis was schizoid personality.

In June 1974, the veteran was admitted to the University of 
Pittsburgh Western Psychiatric Institute and Clinic.  He had 
been followed as an outpatient and returned complaining of 
depression.  The veteran was very interested in what was 
written in his chart and he thought his diagnosis was 
"schizophrenia, paranoid, delusions of grandeur."  The 
impression was as follows:

Inadequate personality with depressive 
mood and thought content and possible 
mood swings, but complains of 
neurovegetative accompaniments of 
depression.  Possibly having to 
manipulate the system to get V. A. or S. 
S. pension.

The veteran was discharged in July 1974 and was subsequently 
referred to the day hospital.  A discharge summary reflected 
a diagnosis of borderline personality.  The statement of 
admission to the day hospital indicates that the veteran had 
a rather extensive psychiatric history and according to his 
father, has had problems since about age 3.  It was noted the 
veteran was a management problem since age 5 when he set 
fires, and that this behavior continued into his school years 
when he was frequently truant and involved in fights.  The 
veteran's affect was noted to be flat but he was well 
oriented to time, place and person.  Insight was poor and 
thought content was somewhat tangential.  Day hospital 
attendance was encouraged on a regular basis.  A treatment 
summary indicates the veteran received treatment at Western 
Psychiatric Institute from approximately January 1974 to June 
1975.

In May 1975, the veteran underwent another VA psychiatric 
evaluation. The veteran complained of depression and anxiety.  
He was unable to work and felt like he was losing touch with 
reality.  He reported having nervous problems as a child.  
Since discharge, he had not had steady employment and felt he 
had gotten worse.  He was preoccupied with various fears.  
The diagnosis was borderline personality disorder.  The 
examiner noted there were some features that suggested this 
was a latent type of schizophrenia.

VA outpatient records from approximately October 1975 to 
February 1979 indicate that the veteran was receiving 
psychiatric treatment and attending group therapy. The 
veteran had numerous somatic complaints.  The veteran 
received various medications and treatment dealt with various 
issues including problems with his parents, suspiciousness of 
different groups (religious and ethnic), difficulty meeting 
women, and uncertainty regarding his identity.  The veteran's 
paranoia, his desire to have power, and his various fantasies 
(power and sexual), were frequently discussed.

A VA interim summary dated in January 1977 indicates a 
diagnosis of schizophrenia, chronic, undifferentiated type 
with confusion, tension, somatization and paranoid trends.  
The summary notes the veteran's history and his continued 
complaints of depression, "mixed-up" feelings, fear of 
losing control and the attitude of his parents.  The veteran 
was noted to be the same as he was 4 years previously.  He 
did not like his parent's critical attitude but he did not 
have the financial means to move.  It was the physician's 
opinion that as of the time of the examination, the veteran 
was unable to follow any gainful occupation.

A hearing was held at the RO in December 1978.  The veteran 
testified that his symptoms began about two weeks after 
beginning active duty.  He alleged that he had schizophrenia 
during service that he developed as a result of emotional 
stress, and that this condition was misdiagnosed during 
service.  He felt that the stress of service aggravated the 
conditions he already had.  Before he entered service, he 
said he suffered from nervousness but that he was not out of 
touch with reality.

A March 1979 letter from D. K. indicates that she was the 
veteran's chemistry teacher in 1961 and that she found him to 
be a normal, well-integrated person.  He appeared normal in 
his academic, social, and emotional development.

In June 1979, the veteran was evaluated by Dr. R. Shoemaker 
in connection with his application for social security 
benefits.  The veteran complained of social isolation and the 
examiner was struck by the veteran's suspiciousness 
throughout the interview.  The diagnosis was schizophrenic 
reaction, chronic, undifferentiated type.

The veteran was admitted to the VA medical center (VAMC) in 
Pittsburgh on June 18, 1980, because of increasing somatic 
complaints of paranoid ideas.  Examination revealed 
inappropriate abstractions, hyperactivity, limited judgment 
and insight.  He appeared extremely disorganized with 
rambling and pressured speech.  The veteran was treated with 
supportive milieu therapies, neuroleptics and lithium 
carbonate. The veteran was discharged on August 9, 1980, with 
a diagnosis of manic depressive illness, mixed type.

In December 1980, a VA Psychiatry Service Chief submitted a 
memorandum on the veteran's behalf which noted that the 
veteran was recently hospitalized for manic depressive 
illness, mixed type.  Based on his review of available 
records, the psychiatrist stated that it was possible that 
the veteran's depression, somatic complaints and 
inappropriate behavior exhibited during service may have been 
an expression of his illness.

A November 1981 report by Dr. R. Morris indicates the veteran 
was evaluated in September 1981, apparently in connection 
with a claim for social security benefits.  The veteran 
stated he applied for disability as a result of his violent 
thoughts, mental instability and inability to work.  He 
believed that everyone was "out to get him."  Based on the 
examination, it was this physician's opinion that the veteran 
was actively psychotic.  The diagnosis was atypical psychoses 
due to inadequate information to make a more specific 
diagnosis.  The condition was noted to be chronic.

In June 1982, the veteran was again evaluated by Dr. 
Shoemaker.  Dr. Shoemaker stated that he began treating the 
veteran as a private patient in April 1982 at the request of 
the veteran's father, and saw him once or twice a week in 
extended psychotherapeutic interviews.  The veteran showed an 
mixture of schizophrenic and manic symptoms.  In tracing the 
veteran's history, it was Dr. Shoemaker's opinion that the 
veteran became actively psychotic while in service and that 
his mental illness was not recognized.  Dr. Shoemaker further 
opined that the veteran's military discharge should have been 
a medical discharge on a psychiatric basis.  The diagnosis 
was schizo-affective disorder, chronic, severe.  It was Dr. 
Shoemaker's belief that the veteran's chronic mental illness 
was service connected.

A February 1985 report from Dr. E. L. Youngue indicates he 
examined the veteran in August 1984.  The veteran presented 
Dr. Youngue with numerous service and VA records and was 
completely preoccupied with his VA claim.  The veteran 
reported numerous somatic and emotional complaints.  The Axis 
I diagnosis was schizophrenic reaction paranoid type.  In 
reviewing the records, it was Dr. Youngue's opinion that this 
has been the diagnosis all along.  The Axis II diagnosis was 
severe depression with anxiety and odd behavior with clear 
personality difficulty associated with diagnosis I.  Dr. 
Youngue further opined that the veteran's behavior during 
service demonstrated the presence of a psychosis.

A November 1985 letter from the veteran's father indicates 
that the veteran had some emotional problems related to 
growing up, but that there was no psychiatric or psychotic 
illness prior to entering military service.  He further 
stated that he did not inform the veteran's captain that the 
veteran had psychiatric treatment at 3 different facilities 
prior to service.

VA outpatient treatment records from approximately August 
1986 to July 1988 indicate the veteran received ongoing 
psychiatric treatment.  He described himself as being very 
sick and presented a myriad of physical complaints as well as 
anxiety and paranoia.  Counseling sessions dealt with a 
variety of issues including problems with his parents, 
religious concerns, difficulty relating to others (especially 
women), an inability to make changes, and confrontations with 
others.  The records contain various notations regarding a 
reported history of emotional problems prior to service.  It 
was also noted that the veteran was preoccupied with his 
military service, having his discharge diagnosis changed, and 
his VA claim.

An April 1988 VA mental hygiene clinic note reflects a 
diagnosis of schizoaffective disorder and mixed personality 
disorder, with the examiner noting that he was unable to make 
a retrospective diagnosis regarding the veteran's condition 
during service and that given the veteran's personal 
investment in changing his diagnosis, it was impossible to 
resolve this issue.

A July 1993 statement from the veteran's father, who is also 
a physician, indicates that prior to service the veteran was 
a healthy young adolescent.  He stated that during service 
the veteran suffered from various illnesses and emotional 
problems, and that due to stress, had difficulty adjusting to 
military life.  After discharge, the veteran's father 
provided him with tranquilizers and sedatives.  It was the 
father's opinion that any current and past psychiatric 
problems resulted from the veteran's military experience.

In June 1994, a hearing was held at the RO.  The veteran 
denied any treatment for psychological problems prior to 
service.  He did admit to some difficulties getting along 
with others but indicated it was merely childish adolescent 
type behavior and not a serious problem.  The veteran 
reported depression and other symptoms beginning while on 
active duty.

A January 1994 progress note by a VA psychiatrist who 
indicated that had reviewed the veteran's military and 
medical history concluded that the veteran's schizophrenia 
"squarely and unequivocally dates from his military tour of 
duty."  An undated letter, which appears to be written by 
the same examiner, notes a similar opinion.

The veteran underwent a VA psychiatric examination in August 
1994.  The examination was conducted by 2 physicians who were 
present simultaneously. Subjectively, the veteran's biggest 
problem was his fear of his anger.  Overall, there was an 
extreme focus on the unfairness of how he had been treated.  
The Axis I diagnoses were cyclothymia, rule out schizophrenia 
and rule out impulse control disorder.  The axis II diagnosis 
was schizotypal personality disorder.  The general impression 
was that the veteran suffered from a schizophrenic continuum 
disorder.  Because of the possibility that the veteran may 
have had psychotic episodes in the past that he may be 
minimizing or denying, the examiners were unable to 
completely rule out the possibility that he had 
schizophrenia.  Regarding whether he had psychiatric symptoms 
prior to service, the examiners indicated the following:

Clearly, his time in the service 
exacerbated his symptoms, but it also 
seems there were signs and symptoms 
suggestive of a chronic illness prior to 
his entering the service.  Whether he was 
treated unfairly or not in the service is 
unclear, but give[n] the environment of 
basic training, it was clearly too much 
for him to handle and it is not 
surprising that he had a breakdown.  This 
seems to be consistent with his father's 
impression reported back in the late 
1960's. 

In a July 1995 memorandum, the Director of Compensation and 
Pension Service requested that the Associate Deputy Chief 
Medical Director (Clinical Programs) review the record and 
advise whether the veteran has a personality disorder, a 
psychosis, or both, and if a psychosis was present, when it 
was first manifested.  If it was determined that a 
psychiatric disorder preexisted service, an opinion as to 
whether it was aggravated beyond normal progression by 
service was also requested.

In a September 1995 memorandum, the Director of the VA Mental 
Health and Behavioral Sciences Programs indicated that the 
veteran has a lifelong personality disorder with intermittent 
psychosis which was first documented in January 1977 but is 
not present now.  The psychosis did not preexist service but 
a functional disability clearly existed prior to service.  
The records support a clear manifestation of his personality 
disorder when faced with the normal expectations of military 
service but do not suggest the presence (or significant 
aggravation) of an Axis I diagnosis during his 5 months and 
13 days in the Army.  The memorandum further noted that the 
issue of diagnosis rested "on various interpretations of the 
apparent progression of the veteran's maladaptive personality 
traits from childhood and early adulthood into a clear 
personality disorder . . . by the time [the veteran] was in 
the service, punctuated by an intermittent psychosis . . . 
first documented 1/3/77 and intermittently again at least up 
through 1988."

A hearing was held in June 1999 at the Board before a 
Veterans Law Judge who has since retired from the Board.  The 
veteran described the problems he had during service.  After 
discharge, he continued to be sick, fearful and depressed.  
He reported he was unable to get VA treatment because he was 
not service-connected and instead, was given various 
medications by his father.  The veteran's father testified 
that he was not a psychiatrist but that he informally gave 
the veteran psychotropic medications.  The veteran reported 
receipt of Social Security disability benefits since 
approximately 1976.

In December 2000, the veteran underwent a VA examination by a 
board of two psychiatrists.  The veteran's claims folder and 
remand instructions were reviewed prior to the examination.  
It was noted that both examiners have at least 8 years 
experience since residency, both are licensed physicians and 
board certified psychiatrists, and both have served at least 
most of their careers in the diagnosis and treatment of 
psychotic disorders.  Both have academic appointments to the 
University of Pittsburgh Department of Psychiatry, and both 
have authored or co-authored articles in professional 
journals dealing with diagnosis and treatment of psychotic 
disorders. 

The examiners were requested to provide answers to the 
following questions:  A) Does the veteran currently have an 
acquired psychiatric disorder and, if so, what is its correct 
diagnosis; B) If the veteran currently has a chronic acquired 
psychiatric disorder, as distinguished from a personality 
disorder, did the chronic acquired psychiatric disorder 
clearly and unmistakably pre-exist service; C) If the answer 
to question B is in the affirmative, did such disorder 
increase in severity during service; D) If the answer to 
question A is affirmative, but the answer to B is negative, 
did the disorder develop during service; and E) Does the 
evidence of record reveal that a psychosis initially became 
manifested in the first post service year.

The examiners reviewed the veteran's claims file and all 
clinical records over the past 10 years from University Drive 
VAMC.  The veteran's 30 plus years psychiatric history was 
thoroughly summarized and set forth in detail.  It was noted 
that since 1996, the veteran had been treated at University 
Drive VAMC by a physician who rendered the diagnosis of 
chronic paranoid schizophrenia.  The veteran described a 
number of somatic complaints.  Laboratory results for the 
past several years were reviewed and were entirely 
unremarkable. 

Following the examination, the diagnoses included the 
following:   

AXIS I:  Schizoaffective disorder.  This 
includes and subsumes previous diagnoses 
of schizophrenia, schizoaffective 
disorder, bipolar disorder and 
cyclothymia.  This is manifested by 
intermittent psychosis, prominent 
difficulties with depression, prominent 
irritability.  Although diagnoses have 
varied, the presenting symptoms have been 
reasonably consistent over the past 23 
years and are best accounted for by this 
inclusive diagnosis.  Given the fact that 
he was assessed repeatedly in the years 
immediately before and after this 
diagnosis, it can be stated with 
certainty that this disorder, his only 
chronic acquired psychiatric disorder, 
had an onset in 1977 when he was 28 years 
old.  

AXIS II:  Personality disorder with 
schizotypal, borderline, passive 
aggressive, paranoid features.  This 
preceded his enlistment in active duty by 
at least four years.

In response to the specific questions posed, the examiners 
provided the following opinions:  

A) The veteran does currently have a 
chronic acquired psychiatric disorder.  
The diagnosis is schizoaffective 
disorder.  

B)  The chronic acquired psychiatric 
disorder clearly and unmistakably did not 
pre-exist service.

C)  The chronic psychiatric disorder was 
not exacerbated by his being in the 
service as it did not pre-exist the 
service, nor is there any indication it 
was present during the time he spent in 
the service.

D)  The current chronic acquired 
psychiatric disorder did not develop 
during service, but in fact several years 
later.

E) The psychosis/chronic acquired 
psychiatric disorder did not initially 
become manifest in the first post-service 
year.

The examiners further indicated that based on the current 
information, they did not believe it was possible to come to 
any other conclusion.  They noted that considerable resources 
have been expended in addressing the veteran's claim for 
service connection.  For the benefit of the government and 
the veteran, they urged that this question not be addressed 
through further evaluation.  Because the veteran alluded to 
possible violence as a result of the government failing to 
pay him disability, they informed the veteran and noted their 
conclusion that he is capable of distinguishing right from 
wrong and further is capable of conducting himself 
accordingly.

Another hearing at the Board, held before the undersigned, 
was afforded the veteran in April 2002.  The veteran again 
testified regarding his military experience and the problems 
he had while on active duty.  He indicated that he did not 
have these problems before service.  The veteran denied 
psychiatric evaluations as a child but admitted that he 
accidentally set a fire.  He claimed he never got in trouble 
for it and the matter was dropped.  He also denied truancy in 
school.  He stated he may have stayed home to rest or taken a 
sick day but he was not truant or delinquent.  The only time 
he fought anyone was if they picked on him.  According to the 
veteran, the physicians who wrote opinions favorable to his 
case were not friends of his father.  The veteran also 
asserted that there were several inaccuracies in the December 
2000 examination report (that he was in the Navy and that he 
lived in Florida) and that the examiners were prejudiced 
against him.

IV.  Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the medical evidence of 
record establishes that the veteran has a current psychiatric 
disability.  In order to establish service connection, 
however, the veteran's current disability must be related to 
his active service.  In this respect, service connection will 
be granted if the veteran's psychiatric disability was 
incurred or aggravated during service or if it manifested 
itself to a compensable degree within a year from discharge.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

In reviewing the evidence of record, it is clear that the 
veteran had problems with nervousness prior to service.  
There is evidence that the veteran was a difficult child and 
that these difficulties continued through his high school 
years into his enlistment.  However, the record does not 
contain any medical evidence prior to service which 
establishes that the veteran had a psychiatric disability.  
On examination for enlistment, no psychiatric abnormalities 
were noted.  Therefore, the veteran is entitled to the 
presumption of soundness.  See 38 C.F.R. § 3.304(b) (2005).

Service records indicate that the veteran had a difficult 
time adjusting to Army life. He continually complained of 
physical ailments and reported to sick call.  The physical 
complaints were not substantiated by clinical findings.  The 
veteran also had problems getting along with members of his 
platoon and was involved in various altercations.  
Eventually, the veteran was hospitalized and underwent a 
psychiatric consultation which revealed a pre-existing 
personality disorder. As noted previously, personality 
disorders are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c); Beno, supra.  There were no clinical 
findings during service of an acquired psychiatric disability 
and the veteran was psychiatrically cleared and subsequently 
discharged.

Medical evidence of record within a year from discharge 
reflects a personality disorder but no evidence of an 
acquired psychiatric disability.  In September 1969, the 
examiner specifically noted there was no evidence of 
psychosis.  The veteran testified that he was not provided VA 
treatment during that time because he was not service-
connected and that he was informally treated with psychiatric 
medications by his father. While his father also testified to 
this fact, there are no records or evidence showing the 
father's clinical findings during this time period.  Thus, 
the record does not contain evidence establishing that an 
acquired psychiatric disability manifested itself to a 
compensable degree within a year of discharge.

In summary, a review of the evidence establishes the veteran 
was not diagnosed with an acquired psychiatric disability 
during service and there is no indication that any such 
disorder manifested itself to a compensable degree within a 
year of discharge.  The evidence does indicate that the 
veteran was diagnosed with schizophrenia, chronic, 
undifferentiated type in January 1977, and service connection 
may still be granted if the evidence establishes that the 
disease was incurred during service.  See 38 C.F.R. § 
3.303(d) (2005).

The Board acknowledges the veteran's arguments that he did 
not have these symptoms prior to service and that such 
symptoms began during service.  While the veteran is 
certainly competent to report his symptomatology, he is not 
competent to render a diagnosis and/or an etiology opinion.  
See Routen, Espiritu, supra.  The etiology of the veteran's 
current psychiatric disorder is a medical question, and 
therefore requires an evaluation of the medical evidence of 
record.

As illustrated by the Factful Background section of this 
decision, the record is replete with medical evidence and 
varied medical opinions as to whether the veteran's current 
psychiatric disability was incurred during service.  In this 
regard, the Board notes that its adjudication includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  

The Board has considered all the medical evidence of record 
and acknowledges that there are some positive medical 
opinions favorable to the veteran's claim.  However, for the 
reasons discussed below, the Board does not find these 
opinions persuasive.

In December 1980, a VA psychiatrist stated that it was 
possible that the veteran's problems and complaints during 
service may have been an expression of his illness (manic 
depressive illness, mixed type).  While this physician 
indicated that he had reviewed the available records, he did 
not specify whether this included the veteran's service 
records, and a rationale supporting his conclusion was not 
provided.  The Board notes that such medical opinions based 
on an inaccurate factual premise have no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993). 

In June 1982, Dr. Shoemaker opined that the veteran became 
actively psychotic during service but that his mental illness 
went unrecognized and was misdiagnosed. While the Board 
acknowledges Dr. Shoemaker's credentials, his opinion is not 
supported by the evidence of record and therefore, is not 
persuasive.  See Reonal supra.  As previously indicated, 
there is no evidence that the veteran was actively psychotic 
during service.  Rather, the medical evidence dated in and 
proximate to service reflect a diagnosis of a personality 
disorder.  Such contemporaneous documents have much greater 
probative value than the clinical opinions as to the nature 
of the in-service disability made many years after service, 
both because of their contemporaneous nature and because they 
were prepared by personnel for neutral (treatment/evaluation) 
purposes rather than in contemplation of receipt of monetary 
benefits. 

In February 1985, Dr. Youngue reviewed various service and 
medical records and concluded that based on the veteran's 
behavior during service, a psychosis was present during 
service and that the diagnosis all along was schizophrenic 
reaction paranoid type.  Again, this opinion is not in line 
with the factual evidence of record. The veteran's somatic 
complaints and irrational behavior during service were 
evaluated at that time and deemed to be a personality 
disorder.  The veteran was examined by several doctors 
subsequent to discharge and the diagnosis continued to be a 
personality disorder until approximately 1977.

In July 1993, the veteran's physician-father opined that the 
veteran's current and past psychiatric problems resulted from 
his military experience.  While the Board considers this 
opinion to be a medical one, it is assigned little weight.  
First, as was ascertained at the June 1999 hearing, the 
veteran's father is not a psychiatrist and his clinical 
findings and diagnostic impressions are not of record.  
Moreover, there is no evidence in the record that he treated 
the veteran other than on an informal basis.

In January 1994, a VA examiner indicated that the veteran's 
"schizophrenia squarely and unequivocally dates from his 
military tour of duty."  This individual apparently treated 
the veteran in the medical clinic and had reviewed his 
military and medical records.  However, it is unclear whether 
this examiner is a psychiatrist, and he provided no rationale 
for his opinion which is, as stated previously, contradicted 
by the contemporaneous evidence of record dated in and 
proximate to service. 

A VA examination in August 1994 resulted in the opinion that 
there were signs and symptoms of a chronic illness prior to 
service which were exacerbated by service.  The Board finds 
this opinion to be of little probative value in that the 
examiners did not discuss whether the veteran's symptoms 
prior to service were the result of a psychiatric disorder or 
a personality disorder.

The record also contains negative medical evidence and 
opinion which is not favorable to the veteran's claim.  From 
discharge until approximately 1977, the medical evidence 
indicates that the veteran suffered from a personality 
disorder rather than an acquired psychiatric disorder.  While 
there was some suspicion of schizophrenia in 1972 and 1975, 
the diagnosis remained a personality disorder until 
approximately 1977.  The medical records also contain 
numerous references to the fact that the veteran is 
preoccupied with his VA claim and getting his discharge 
diagnosis changed.  A September 1995 memorandum indicates 
that the record supported a clear manifestation of a 
personality disorder but did not suggest the presence or 
aggravation of an Axis I diagnosis during service.

In considering the various opinions, the Board finds those 
following the December 2000 VA examination to be highly 
probative.  This examination was conducted by two board 
certified psychiatrists who had the opportunity to review 
approximately 30 years of records, consider the various 
medical opinions and outpatient treatment records, and to 
interview the veteran.  The examination reports are thorough 
and detail the veteran's lengthy history.  Further, the 
examiner's conclusions are supported by the evidence of 
record, particularly the contemporaneous evidence of record 
dated in and proximate to service.   

The Board acknowledges the veteran's complaints regarding 
inaccuracies in the examination report.  For example, the 
examination report incorrectly indicated that the veteran 
served in the Navy.  The Board agrees this is incorrect, but 
finds it to be a misstatement that does not detract from the 
substance of the report.  The veteran also contends the 
examiners were "out to get him" and reported he lived in 
Florida which resulted in his claims folder being transferred 
to St. Petersburg, thus delaying his claim.  The Board has 
thoroughly reviewed the examination reports and finds no 
notation of the veteran residing in Florida.  The examination 
reports indicate the veteran lives in the family home with 
his retired father but does not specify the location.  The 
first page of the examination lists the veteran's address as 
being in Pennsylvania.  Upon review of the claims folder, it 
appears that a change of address submitted by another 
claimant was misfiled in the veteran's claims folder.  This 
is a logical explanation for the transfer of the claims 
folder to St. Petersburg.  As such, there is no indication 
that the December 2000 examination was inadequate or that the 
examiners were biased against the veteran.

Considering the evidence and various medical opinions, and 
for the reasons expressed above, the Board finds the December 
2000 examination report extremely persuasive and accepts its 
conclusions.  Accordingly, the Board finds that the veteran's 
acquired psychiatric disorder did not preexist service, was 
not incurred during service, was not aggravated during 
service, and did not become manifest to a compensable degree 
in the first post-service year.  While the Board has 
considered the contention of the veteran's attorney that 
there is at least an approximate balance of the positive and 
negative evidence in light of the "[positive] opinions of 
six doctors versus three doctor's with the opposite opinion" 
for the reasons stated above, the Board has found the 
probative weight of the negative evidence to exceed that of 
the positive.  As such, the reasonable doubt doctrine is not 
for application.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


